DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/04/2022.
Response to Arguments
 Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “claims 31 and 38” also further limit the subject matter of the independent claim because these claims refer to a thin-film resistor and not just a film resistor, the examiner respectfully agrees that “a thin-film resistor”, in this case, is different from “a film resistor”. Thus, claims directed to the subject matter of “a thin-film resistor” should further limit the subject matter of the “thin-film resistor” and claims directed to the subject matter of “a film resistor” should further limit the subject matter of the “film resistor”. The “thin-film resistor” does not further limit the “film resistor” because the “thin-film resistor” would further limit the subject matter of “a thin-film resistor” and does not further define the “film resistor” as “thin”. On the other hand, claims 31 and 38 actually recites “a thin-film sensor” not a thin-film resistor. Therefore, pursuant to 35 U.S.C. 112(d), the limitations of “a first film resistor according to claim 19”, in claim 31, or “the film resistor according to claim 37”, in claim 38, further define the “first film resistor” and “the film resistor”, respectively, and do not further limit the subject matter  of “a thin-film sensor”. 
In response to the applicant’s argument, that Harden does not teach the arrangement of claim 19 because Harden shows pressure-sensitive elastic resistor composition comprising hard, metallic-conductive particles insolated distributed in an elastomer and that the particles are derived from compounds and alloys of transition metals, the examiner respectfully disagrees as these teachings are not relied upon for the rejection of claim 1. The examiner respectfully submits that Harden explicitly teaches a pressure sensitive composition comprising metallic-conductive particles, that include Groups III, IV, V, VI carbides. The examiner respectfully submits that claim 19 does not recite or describe any structure but just stating a material that a first transition metal carbide, which is one of the Groups III, IV, V, VI carbides as taught by Harden. 
In response to the applicant’s argument that Wang does not teach the arrangement of claim 37 because Wang discusses the strain energy produced by lattice mismatch, the examiner respectfully disagrees. The examiner respectfully submits that Wang does not recite or describe any structure but merely stating the first transition metal carbine and at least one additive material, including Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof. The examiner respectfully submits that such combination is known in the art and disclosed by Wang. 
The claims merely recite the phrase “a thin-film resistor” and “a piezoresistive layer” but mainly focus on only the material compositions of the layer or device. The examiner respectfully submits that such material composition is known in the art, as demonstrated by Harden and Wang. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 38 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite the exact same subject matter as their independent claim 19 but do not further define or limit the subject matter of claim 19. Accordingly, the limitations of “a first film resistor according to claim 19”, in claim 31, or “the film resistor according to claim 37”, in claim 38, further define the “first film resistor” and “the film resistor”, respectively, and do not further limit the subject matter  of “a thin-film sensor”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-22, 27-31, and 35 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden).
Regarding claim 19, Harden teaches a film resistor comprising: a piezoresistive layer consisting essentially of (i.e., the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For purposes of search and for applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristic actually are, “consisting essentially of” will be construed as equivalent to “comprising”) (see MPEP 2111.03 (III)) a first transition metal carbide (i.e., pressure-sensitive compositions adaptable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  
Regarding claim 20, Harden teaches that the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., pressure-sensitive compositions adaptable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07)
Regarding claim 21, Harden teaches that the first transition metal carbide is Cr.sub.3C.sub.2 (see Column 3, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 22, Harden teaches that the first transition metal carbide has an excess of transition metal (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 27, Harden teaches that the first transition metal carbide is polycrystalline (i.e., carbides in  Groups III, IV, V, VI carbides would comprise layered crystal structure) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 28, Harden teaches that crystals of the first transition metal carbide have an oxide layer on their surface (i.e., carbides in  Groups III, IV, V, VI carbides may oxidize) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 29, Harden teaches that the piezoresistive layer has a coefficient of thermal expansion in a range from 9 ppm/K to 15 ppm/K inclusive (i.e., it is well-known that the thermal expansion coefficient of Cr.sub.3C.sub.2 is within the range). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 30, Harden teaches electric contacts comprising the first transition metal carbide (see Column 7, lines 59-61).
Regarding claim 31, Harden teaches a thin-film sensor comprising: a first film resistor (see Column 1, lines 10-30).
Regarding claim 35, Harden teaches a second film resistor, wherein the second film resistor includes a piezoresistive layer comprising a first transition metal carbide (i.e., pressure-sensitive compositions adaptable for use as elastics resistors over a wide pressure range, made out of materials including the Groups III, IV, V, VI carbides) (see Column 4, line 46, to Column 5, line 49). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 37, 25, 26, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (NPL: “Trend in crystal structure of layered ternary T-Al-C carbides”) (hereafter Wang).
Regarding claim 37, Wang teaches a film resistor comprising: a piezoresistive layer comprising a first transition metal carbide as a main constituent and at least one additive material selected from the group consisting of transition metal nitrides, second transition metal carbides and mixtures thereof, wherein the first transition metal carbide contains a transition metal selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, W and combinations thereof (i.e., layering ternary ceramics containing early transition metal crystalline with the binary carbides) (see page 5). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have layered or combined the carbide ceramics in order to produce improved material with desirable strain energy. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 25, Wang teaches that the additive material is tungsten carbide (i.e., layering ternary ceramics containing early transition metal crystalline with the binary carbides) (see page 5). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 26, Wang teaches that the first transition metal carbide and the additive material form a mixed crystal (i.e., layering ternary ceramics containing early transition metal crystalline with the binary carbides) (see page 5). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 38, Wang teaches thin-film sensor comprising: the film resistor (i.e., Wang discloses a particular structure of layered compounds constructed by alternatively stacked structural units to further estimate the mechanical characteristics of an improved material with desirable strain energy) (see Section III and Conclusion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden) in view of Wang et al. (NPL: “Trend in crystal structure of layered ternary T-Al-C carbides”) (hereafter Wang).
Regarding claim 24, Harden as disclosed above does not directly or explicitly teaches that the piezoresistive layer of the second film resistor comprises at least one additive material from transition metal nitrides, second transition metal carbides and mixtures thereof. However, Wang teaches that the piezoresistive layer comprises at least one additive material from transition metal nitrides, second transition metal carbides and mixtures thereof (i.e., layering ternary ceramics containing early transition metal crystalline with the binary carbides) (see page 5). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have layered or combined the carbide ceramics in order to produce improved material with desirable strain energy. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harden et al. (U.S. Pat. No. 4,028,276) (hereafter Harden) in view of Seki et al. (U.S. Pat. No. 6,981,410) (hereafter Seki)
Regarding claims 32-34, Harden as disclosed above does not directly or explicitly teach that the thin-film sensor comprises a membrane on which the first film resistor is arranged and a support body to which the membrane is fastened, the membrane being configured to be movable relative to the support body (claim 32); the membrane and the support body comprise a material selected from the group consisting of ceramic and metal (claim 33); the membrane and the support body comprise a material selected from the group consisting of stainless steel and yttrium-stabilized zirconium oxide (claim 34). 
Regarding the membrane, Seki teaches the thin-film sensor comprises a membrane (i.e., the thin portion 124B) (see Fig. 1) on which the first film resistor is arranged (i.e., velocity detection mechanism 112) (see Fig. 1) and a support body to which the membrane is fastened (i.e., substrate 124) (see Fig. 1), the membrane being configured to be movable relative to the support body (claim 32) (i.e., the thin portion 134 B elastically deforms upon a pressure change of the fluid) (see Column 7, lines 40-45); the membrane and the support body comprise a material selected from the group consisting of ceramic and metal (claim 33); the membrane and the support body comprise a material selected from the group consisting of stainless steel and yttrium-stabilized zirconium oxide (claim 34) (i.e., substrate 124 is made of stainless steel) (see Column 3, line 66, to Column 4, line 10). In view of the teaching of Seki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the thin film sensor on a membrane as a practical application of the sensor. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Regarding claim 36, Harden as disclosed above does not directly or explicitly teach that one of the first or second film resistor is configured to measure temperature. However, Seki teaches that the flow velocity detection mechanism 112 comprises two temperature sensors 121A and 121B (Fig. 1). In view of the teaching of Seki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor to detect appropriate parameters for their intended use. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855